IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF TENNESSEE
NASHVILLE DIVISION

UNITED STATES OF AMERICA and the STATES
of TENNESSEE, GEORGIA, and LOUISIANA and
the COMMONWEALTH of VIRGINIA ex rel.

GREGORY FOLSE,

Civil Action No. 3:17-cv-01478
Plaintiffs, JUDGE TRAUGER
Vv. FILED UNDER SEAL

CARE SERVICES MANAGEMENT LLC, FLEUR
DE LIS MOBILE DENTAL LLC, GEORGIA MO-
BILE DENTAL LLC, and DOES 1-100,

Defendants.

 

 

STATES OF TENNESSEE AND LOUISIANA’S
NOTICE OF ELECTION TO INTERVENE
&
STATE OF GEORGIA AND COMMONWEALTH OF VIRGINIA’S
NOTICE OF ELECTION TO DECLINE TO INTERVENE |

 

The state of Tennessee hereby notifies the Court, pursuant to Tenn. Code Ann. § 71-5-
183(b)(2), of its decision to intervene in part of this action and to decline to intervene in part of
this action. On behalf of the state of Louisiana, Tennessee also notifies the Court of Louisiana’s
decision, pursuant to LSA-R.S. 46:439.1(F), to intervene in part of this action this action and to
decline to intervene in part of this action. Tennessee and Louisiana intervene in the allegations
against Care Services Management LLC, Marquis Health Systems LLC, and Marquis Mobile Den-
tal Services LLC, and decline to intervene in the allegations against Georgia Mobile Dental LLC,
Premier Dentistry of Virginia LLC, and Does 1-50. Tennessee additionally declines to intervene
in the allegations against Fleur de Lis Mobile Dental LLC, whereas Louisiana intervenes to pur-

sue the allegations against Fleur de Lis.

Case 3:17-cv-01478 Document 40 Filed 11/25/20 Page 1 of 4 PagelD #: 162
On behalf of the state of Georgia, pursuant to O.C.G.A. § 49-4-168.2(c)(4)(B), and the
Commonwealth of Virginia, pursuant to Va. Code Ann. § 8.01-216.5(D), Tennessee notifies the
Court that those states have decided to decline to intervene in this action. Furthermore, pursuant
to Va. Code Ann. § 8.01-216.6(F) and O.C.G.A. § 49-4-168.2(f), Virginia and Georgia request
that all pleadings filed in this action be served upon them and that orders issued by the Court be
sent to counsel for the states. Virginia and Georgia reserve their rights to order any deposition
transcripts and to intervene in this action, for good cause, at a later date. Virginia and Georgia
also request that they be served with all notices of appeal.

The United States earlier notified the Court of its decision to decline to intervene, as well.
(Docket No. 15).

Tennessee respectfully requests that the Court issue an Order unsealing this case, except
the memoranda filed by the United States and Tennessee in support of their motions to extend
the intervention periods and partially lift the seal, which Tennessee respectfully asks the Court to
keep under seal, as those filings discuss the content, methods, and extent of the governments’ in-
vestigations and were provided by law to the Court for the sole purpose of evaluating whether
the seal and time for making an election to intervene should be extended and the seal to be par-
tially lifted. Those documents we are seeking to remain under seal are Docket Numbers 12, 18,
24, 29, and 33.

Finally, Tennessee respectfully requests that it and Louisiana be given 90 days to file a
Complaint in Intervention and requests that the relator be given the same amount of time to file
an amended complaint.

A proposed order accompanies this notice.

Respectfully submitted,

Case 3:17-cv-01478 Document 40 Filed 11/25/20 Page 2 of 4 PagelD #: 163
STATE OF TENNESSEE
HERBERT H. SLATERY III
Attorney General and Reporter

(CG we N ween 25) 2910

¥

PHILIP BANGLB (BPR #31636)
SCOTT CORLEY (BPR #37235)
TESSA ORTIZ-MARSH (BPR #36297)
Assistant Attorney General

Medicaid Fraud & Integrity Division
Office of the Tennessee Attorney General
P.O. Box 20207

Nashville, Tennessee 37202-0207

(615) 741-3491

Philip. Bangle@ag,tn.gov
Scott.Corley@ag.tn.gov
Tessa.Ortiz-Marsh@ag.tn.gov

Case 3:17-cv-01478 Document 40 Filed 11/25/20 Page 3 of 4 PagelD #: 164
CERTIFICATE OF MAILING AND/OR DELIVERY

I hereby certify that on November 25, 2020, I caused to be served the States of Tennessee and Loui-
siana’s Notice of Election to Intervene on the following in the following manner:

 

By Email:
Mark Wildasin Sara E. Vann
Civil Chief Assistant Attorney General

United States Attorney’s Office
Middle District of Tennessee

110 9* Avenue South, Suite A-961
Nashville, Tennessee 37203-3870

Medicaid Fraud Division
Georgia Department of Law
200 Piedmont Avenue, S.E.
West Tower, 19" Floor

 

Assistant Attorney General
Louisiana Department of Justice
P.O. Box 94005

Baton Rouge, Louisiana 70804
DiezN@ag. louisiana. gov

(615) 736-5151 Atlanta, Georgia 30334

Mark. Wildasin@usdoj.gov (404) 656-4998
SVann@law.ga.gov

Nicholas J. Diez Michael Hamilton

Provost-Umphrey Law Firm, LLP
4205 Hillsboro Pike, Suite 303
Nashville, Tennessee 37215

(615) 297-1932
MHamilton@pulf.com

 

Erika A. Kelton

Luke J. Diamond

PHILLIPS & COHEN LLP

2000 Massachusetts Avenue, NW
Washington, DC 20036

(202) 833-4567
EKelton@phillipsandcohen.com
LDiamond@phillipsandcohen.com

 

 

Kimberly M. Bolton

Assistant Attorney General
Office of the Attorney General
Commonwealth of Virginia
202 North Ninth Street

(804) 786-2071

Richmond, Virginia 23219
KBolton@oag.state.va.us

 

 

All Defendants have not been formally served with copies of the foregoing notice. Defendants have not
yet appeared, and all Defendants are not currently represented by counsel. I have served counsel for Care

Services Management LLC.

€ f

Philip Bangle

Case 3:17-cv-01478 Document 40 Filed 11/25/20 Page 4 of 4 PagelD #: 165
